 



Exhibit 10.15
CONCHO RESOURCES INC.
SUMMARY OF EXECUTIVE OFFICER
COMPENSATION PROGRAM
Compensatory Arrangements of Certain Officers
     On February 27, 2008, the compensation committee (the “Compensation
Committee”) of the board of directors of the Company took certain actions with
respect to the compensation of its executive officers, including approving
bonuses for 2007 performance, establishing base salaries for 2008 and making
option grants to executive officers under its 2006 Stock Incentive Plan. The
exercise price of the stock options is $21.84, equal to the average of the high
and low trading price of the Company’s common stock on the New York Stock
Exchange on February 27, 2008. Information for the awards made to the Company’s
principal executive officer, principal financial officer, and for the other
affected named executive officers are set forth in the table below.

                                      2007   2008 Base   Stock Option Officer  
Title   Bonus   Salary   Awards Timothy A. Leach  
Chairman and Chief Executive Officer
  $ 350,000     $ 450,000       150,000   Steven L. Beal  
President and Chief Operating Officer
  $ 350,000     $ 450,000       150,000   E. Joseph Wright  
Vice President-Engineering and Operations
  $ 185,000     $ 250,000       40,000   Curt F. Kamradt  
Vice President, Chief Financial Officer and Treasurer
  $ 175,000     $ 250,000       35,000   David W. Copeland  
Vice President, General Counsel and Secretary
  $ 125,000     $ 250,000       30,000   Jack F. Harper  
Vice President-Business Development and Capital Markets
  $ 150,000     $ 225,000       35,000  

2008 Incentive Compensation Plan for Executive Officers
     On February 27, 2008 the Compensation Committee adopted an incentive
compensation plan for the Company’s executive officers for the year ending
December 31, 2008 (the “Incentive Compensation Plan”). The Incentive
Compensation Plan is designed to reward the Company’s executive officers for
achieving certain performance metrics, including net asset value per share
growth, annual EBITDAX per share growth, total proved reserves growth, finding
costs, annual production and any other performance metric considered by the
Compensation Committee. In addition, the Compensation Committee retained the
ability to apply discretion to awards based on extenuating market circumstances
or on individual performance. Pursuant to the Incentive Compensation Plan, the
Compensation Committee has set the target annual cash bonus amount for 2008 to
be 100% of the 2008 base salary for each of Messrs. Leach and Beal, although
awards to these two officers may range from 0% to 200% of 2008 base salary
depending on the accomplishment of the performance metrics discussed above and
subject to the discretion of the Compensation Committee. The target annual cash
bonus for Messrs. Wright, Kamradt, Copeland and Harper will be allocated by the
Compensation Committee from a bonus pool. The bonus pool for these officers is
expected to be equal to 68% of the aggregate of their 2008 base salaries,
although the bonus pool may range from 0% to 136% of the aggregate of their 2008
base salaries depending on the accomplishment of the performance metrics
discussed above and subject to the discretion of the Compensation Committee.

 